DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-20 are allowed.

2.	The following is an examiner’s reason for allowance:
  	Regarding claim 1, the prior art of record deCharms (US 2016/0192166 A1) discloses a method for enabling assignment of a responder unit to a user on a water vessel, 
 	the method comprising: 
 	transmitting a Short Message Service (SMS) message to a user device on the water vessel, the SMS message comprising a selectable option that, when selected, causes a location of the user device to be shared; 
	based on a selection by a user of the user device of the selectable option, receiving a plurality of location coordinates from the user device at a plurality of respective times, each respective location coordinate describing a respective location of the user device at its respective time; 
 		selecting a responder unit to assign to the user based on the plurality of location coordinates and a location of each of a plurality of candidate responder units; and
 		transmitting location information to a responder device of the selected responder unit, the location information based on the plurality of location coordinates.
The prior art of record Laliberte (US 2005/0265326 A1) discloses determining that receiving of a plurality of location coordinates from a user device has ceased; 
 		responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased, estimating a location of the user device; and 
	transmitting the estimated location to a responder device. 
 	The prior art of record Chen et al. (US 8,594,866 B1) discloses simulating vessel voyages while taking into account environmental conditions such as wind, waves, and currents.
	However, neither deCharm, Laliberte, nor Chen et al. teaches or suggests or made obvious 
 	responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased: 
 	determining environmental factors that involuntarily cause movement of the water vessel; and 
 	2estimating the location of the user device based on the environmental factors and at least a portion of the plurality of location coordinates.

	Regarding claim 9, the prior art of record deCharms (US 2016/0192166 A1) discloses a non-transitory computer-readable medium comprising instructions encoded thereon for enabling assignment of a responder unit to a user on a water vessel, 
 	the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the instructions comprising instructions to: 
 	transmit a Short Message Service (SMS) message to a user device on the water vessel, 
the SMS message comprising a selectable option that, when selected, causes a location of the user device to be shared; 
 	based on a selection by a user of the user device of the selectable option, receive a plurality of location coordinates from the user device at a plurality of respective times, each respective location coordinate describing a respective location of the user device at its respective time; 
select a responder unit to assign to the user based on the plurality of location coordinates and a location of each of a plurality of candidate responder units; and  
transmit location information to a responder device of the selected responder unit, the location information based on the plurality of location coordinates.
The prior art of record Laliberte (US 2005/0265326 A1) discloses determining that receiving of a plurality of location coordinates from a user device has ceased; 
responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased, estimate a location of the user device; and 
transmit the estimated location to a responder device.  
	The prior art of record Chen et al. (US 8,594,866 B1) discloses simulating vessel voyages while taking into account environmental conditions such as wind, waves, and currents.
	However, neither deCharms, Laliberte, nor Chen et al. teaches or suggests or made obvious 
 	responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased: 
 	determine environmental factors that involuntarily cause movement of the water vessel; and 
 	estimate the location of the user device based on the environmental factors and at least a portion of the plurality of location coordinates.

	Regarding claim 17, the prior art of record deCharms discloses a system for enabling assignment of a responder unit to a user on a water vessel, 
the system comprising one or more processors that, when executing instructions, are caused to perform operations of: 
transmitting a Short Message Service (SMS) message to a user device on the water vessel, the SMS message comprising a selectable option that, when selected, causes a location of the user device to be shared; 
based on a selection by a user of the user device of the selectable option, receiving a plurality of location coordinates from the user device at a plurality of respective times, each respective location coordinate describing a respective location of the user device at its respective time; 
selecting a responder unit to assign to the user based on the plurality of location coordinates and a location of each of a plurality of candidate responder units; and
transmitting location information to a responder device of the selected responder unit, the location information based on the plurality of location coordinates. 
The prior art of record Laliberte (US 2005/0265326 A1) discloses determining that receiving of a plurality of location coordinates from a user device has ceased; 
 	responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased, estimating a location of the user device; and  	
transmitting the estimated location to a responder device. 
	The prior art of record Chen et al. (US 8,594,866 B1) discloses simulating vessel voyages while taking into account environmental conditions such as wind, waves, and currents.
	However, neither deCharm, Laliberte, nor Chen et al. teaches or suggests or made obvious 
 	responsive to determining that the receiving of the plurality of location coordinates from the user device has ceased: 
 	determining environmental factors that involuntarily cause movement of the water vessel; and 
 	estimating the location of the user device based on the environmental factors and at least a portion of the plurality of location coordinates.

3. 	All the dependent claims are also allowed based on their dependency on claims 1, 9, and 17.
    
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ALEXANDER  YI/
Examiner, Art Unit 2643
                                                                                                                                                                                        /JINSONG HU/Supervisory Patent Examiner, Art Unit 2643